Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 10th day of September, 2010, by and between Solera National Bank, a
national banking association (“Bank”), Solera National Bancorp, Inc., the Bank
Holding Company, (“Company or Bank”) and Robert J. Fenton, an individual
resident of the State of Colorado (“Executive”).

 

WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking and services offered by the Bank;

 

WHEREAS, the Bank desires for the Executive to be employed as the Chief
Financial Officer and Chief Operating Officer of the Bank, and the Chief
Financial Officer of Solera National Bancorp, Inc. and Executive desires to
accept employment, subject to and on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, both the Bank and the Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Bank agree as follows:

 

A.  DURATION

 

1.             This Agreement shall become effective as of September 10, 2010
(the “Effective Date”), and subject to Paragraph 2 below, will expire and
terminate by its own terms one year after the Effective Date, unless earlier
terminated as provided herein.

 

2.             Both the Bank and the Executive acknowledge and agree that the
parties may agree to continue the employment relationship on the same terms and
conditions as set forth herein.  Following the initial one (1) year term, unless
either party gives written notice ninety (90) days prior to the end of such
initial one (1) year term, this Agreement shall automatically renew annually for
an additional one (1) year term unless otherwise terminated as set forth herein.

 

B.  COMPENSATION

 

3.             All payments of salary and other compensation to the Executive
shall be payable in accordance with the Bank’s ordinary payroll and other
policies and procedures.

 

a.             The Bank agrees to pay the Executive a base salary of $175,000
annually, from September 10, 2010 through September 30, 2010.  Effective
October 1, 2010 and during the term of this Agreement, the Bank agrees to pay
the Executive a base salary of $165,000 annually, appropriately prorated for
partial months at the commencement and end of the term of this Agreement. 
Additionally, the Bank may pay the Executive a bonus based upon asset growth,
profitability or other performance measurements deemed appropriate by the
President and Chief Executive Officer or a delegated committee thereof of the
Company or the Bank.

 

1

--------------------------------------------------------------------------------


 

b.             The Bank shall have the right to deduct from any payment of
compensation to the Executive hereunder any federal, state or local taxes
required by law to be withheld with respect to such payments and any other
amounts specifically authorized to be withheld or deducted by the Executive.

 

4.             The Bank shall reimburse the Executive for all reasonable
expenses, including, but not limited to, travel expenses, lodging expenses, and
meals and entertainment expenses, that the Executive may incur in the
performance of his duties and obligations under this Agreement; provided,
however, that the Executive shall be required to submit receipts or other
acceptable documentation to a person designated by the President and Chief
Executive Officer to verify such expenses prior to any reimbursements in
accordance with the Bank’s expense policy.

 

5.             If, during the term of this Agreement, the Bank adopts a plan
providing life insurance benefits to other Bank employees, the Executive shall
be entitled to participate in the Bank’s life insurance benefit plan to the full
extent that it is available to other Bank employees.

 

6.             The President and Chief Executive Officer, in consultation with
the Board of Directors or a designated committee thereof of the Company or the
Bank, shall review the amount of the Executive’s compensation, including his
base salary, not less than annually and shall consider increases to such base
salary as a result of such review.  Increases, if any, would be designed to
provide reasonable base salary adjustments, all in the discretion of the
President and Chief Executive Officer, in consultation with the Board of
Directors or a designated committee thereof of the Company or the Bank,
consistent with safe and sound banking practices; provided however that the
Executive’s base salary and bonuses shall not be less than the amounts set forth
in Paragraph 3 at any time during the term of this Agreement; provided, however,
in the event that the Bank’s performance (i.e. as demonstrated by asset growth,
profitability or other measure of performance as set forth above) does not
support the continued payments of the amounts set forth in Paragraph 3 then the
President and Chief Executive Officer, in consultation with the Board of
Directors or a designated committee thereof of the Company or the Bank, shall
have the discretion to reduce those amounts in order to strengthen such
performance.

 

7.             Executive shall be entitled to receive employee and dependent
health insurance, dental insurance, paid sick leave and four (4) weeks of paid
vacation per year, and any additional benefits provided to all Bank employees. 
The Bank also shall provide the Executive with term life insurance coverage at
the Bank’s expense in an initial amount of 2.00 times the Executive’s annual
base salary, and having a term not less than one year, which life insurance
benefit will be provided only for so long as the Executive is employed by the
Bank.  If, during the term of this Agreement, the Bank adopts a plan providing
life insurance benefits to other Bank employees and the maximum coverage under
such plan exceeds the maximum permissible coverage provided by this Paragraph,
then notwithstanding the provisions of this Paragraph, the Executive shall be
entitled to participate in the Bank’s life insurance benefit plan to the full
extent that it is available to other Bank employees.  All employee benefits
provided to the Executive by the Bank incident to the Executive’s employment
shall be governed by the applicable plan documents, summary plan descriptions or
employment policies, and may be modified, suspended or revoked at any time, in
accordance with the terms and provisions of the applicable documents.

 

8.             The parties hereto acknowledge that the compensation set forth
herein and the other covenants and agreements of the Bank contained herein are
fair and adequate compensation for the Executive’s services and for the
covenants of the Executive as set forth herein.

 

2

--------------------------------------------------------------------------------


 

B.  RESPONSIBILITIES

 

9.             The Executive shall be employed as the Chief Financial Officer
and Chief Operating Officer of the Bank and the Chief Financial Officer of the
Company and shall faithfully devote best efforts and primary focus to the
position(s) with the Bank and the Company.

 

10.           The Executive acknowledges and agrees that the duties and
responsibilities of the Executive required by the position are wholly within the
discretion of the President and Chief Executive Officer, and may be modified, or
new duties and responsibilities imposed by the President and Chief Executive
Officer, at any time, without the approval or consent of the Executive. 
However, these new duties and responsibilities may not constitute immoral or
unlawful acts.  In addition, the new duties and responsibilities must be
consistent with the Executive’s position in a financial institution.

 

11.           The Executive acknowledges and agrees that, during the term of
this Agreement, he has a fiduciary duty of loyalty to each of the Bank and the
Company, and that he will not engage in any activity during the term of this
Agreement, which will or could, in any significant way, harm the business,
business interests, or reputation of the Bank, its Board of Directors or the
President and Chief Executive Officer.

 

C.  NONINTERFERENCE, CONFIDENTIALITY AND NON-COMPETITION

 

12.           The Executive acknowledges that, as part of his employment with
the Bank, he will become familiar with the salary, pay scale, capabilities,
experience and, skill of the Bank’s employees.  The Executive agrees to maintain
the confidentiality of such information.  The Executive further covenants and
agrees that, for a period of one year subsequent to the termination of this
Agreement, whether such termination occurs at the insistence of the Bank or the
Executive, the Executive shall not recruit, hire, or attempt to recruit or hire,
directly or by assisting others, any employees of the Bank, nor shall the
Executive contact or communicate with any employees of the Bank for the purpose
of inducing such employees of the Bank to terminate their employment with the
Bank.  For purposes of this covenant, “employees of the Bank” shall refer to
employees who are still actively employed by or were employed by the Bank within
the prior year at the time of the attempted recruiting or hiring.

 

13.           In his position of employment, the Executive will be exposed to
confidential information and trade secrets (hereafter “Proprietary Information”)
pertaining to, or arising from, the business of the Bank and its affiliates (if
any).  The Executive hereby agrees and acknowledges that such Proprietary
Information is unique and valuable to the Bank’s business and that the Bank
would suffer irreparable injury if this information were publicly disclosed. 
Therefore, the Executive agrees to keep in strict secrecy and confidence, both
during and after the period of his employment, any and all Proprietary
Information which the Executive acquires, or to which the Executive has access,
during employment by the Bank, that has not been publicly disclosed by the Bank,
until such time as such Proprietary Information becomes generally known to the
public other than pursuant to a breach of this Paragraph 16 by the Executive. 
The Proprietary Information covered by this Agreement shall include, but shall
not be limited to: (i) the identities of the Bank’s existing and prospective
customers or clients, including names, addresses, credit status, and pricing
levels; (ii) the buying and selling habits and customs of the Bank’s existing
and prospective customers or clients; (iii) financial information about the
Bank; (iv) product and systems specifications, concepts for new or improved
products and other product or systems data; (v) the identities of, and special
skills possessed by, the Bank’s employees; (vi) the identities of and pricing
information about the Bank’s suppliers and vendors; (vii) training programs
developed by the Bank; (viii) pricing studies, information and analyses;
(ix) current and prospective products and inventories; (x) financial models,
business projections and market studies; (xi) the Bank’s financial results and
business conditions; (xii) business plans and strategies; (xiii) special
processes, procedures, and services

 

3

--------------------------------------------------------------------------------


 

of the Bank and its suppliers and vendors; and (xiv) computer programs and
software developed by the Bank or its consultants.  The provisions and
agreements entered into herein shall survive the term of the Executive’s
employment to the extent reasonably necessary to accomplish their purpose in
protecting the interests of the Bank in any Proprietary Information disclosed
to, or learned by, the Executive while employed.

 

14.           The Executive shall not directly or indirectly engage in
competition with the Bank at any time during the existence of the employment
relationship between the Bank and the Executive, and the Executive will not on
his own behalf, or as another’s agent or employee, engage in any of the same or
similar duties and/or Bank-related responsibilities required by the Executive’s
position with the Bank, other than as an employee of the Bank pursuant to this
Agreement or as specifically approved by the President and Chief Executive
Officer.  In addition, without the prior written consent of the President and
Chief Executive Officer, Executive shall not usurp for himself any corporate
opportunity available to the Bank.

 

15.           The Executive expressly represents that he has no agreements with,
or obligations to, any party which conflict, or may conflict, with the interests
of the Bank or with the Executive’s duties as an employee of the Bank.

 

16.           The Executive acknowledges that the special relationship of trust
and confidence between him, the Bank, and its clients and customers creates a
high risk and opportunity for the Executive to misappropriate the relationship
and goodwill existing between the Bank and its clients and customers.  The
Executive further acknowledges and agrees that it is fair and reasonable for the
Bank to take steps to protect itself from the risk of such misappropriation. 
The Executive further acknowledges that, at the outset of his employment with
the Bank and throughout his employment with the Bank, the Executive will be
provided with access to and informed of Proprietary Information, which will
enable him to benefit from the Bank’s goodwill and know-how.

 

17.           The Executive acknowledges that it would be inevitable in the
performance of his duties as a director, officer, employee, investor, agent or
consultant of any person, association, entity, or company which competes with
the Bank, or which intends to or may compete with the Bank, to disclose and/or
use Proprietary Information, as well as to misappropriate the Bank’s goodwill
and know-how, to or for the benefit of such other person, association, entity,
or company.  The Executive also acknowledges that, in exchange for the Covenants
set forth in this Agreement, he has received substantial, valuable
consideration, including:  (i) confidential trade secret and proprietary
information relating to the identity and special needs of the Bank’s current and
prospective customers, the Bank’s current and prospective services, the Bank’s
business projections and market studies, the Bank’s business plans and
strategies, the Bank’s studies and information concerning special services
unique to the Bank; (ii) employment; and (iii) compensation and benefits as
described in this Agreement.  The Executive further acknowledges and agrees that
this consideration constitutes fair and adequate consideration for the execution
of the non-solicitation restriction set forth herein.

 

18.           Executive understands and agrees that during the continuation of
this Agreement and for a period of 120 days following the termination of this
Agreement by either party, for any reason (other than for termination of the
Executive for circumstances described in Paragraph 22(c) or (d), below), the
Executive will not be or become engaged in any way (directly or indirectly), as
an individual proprietor, beneficiary, trustee, owner, partner, stockholder,
officer, director, executive, investor, lender, sales representative, or in any
other capacity, whatsoever, in any activity or endeavor which competes or
conflicts with the business of the Bank or any of its subsidiaries, as such
business has been conducted during the Executive’s employment with the Bank,
within 100 miles of any geographic area in which

 

4

--------------------------------------------------------------------------------


 

Employer conducts business upon the termination of Executive’s employment with
the Bank.  It is the parties’ desire that these restrictions be enforced to the
fullest extent allowed by law.

 

19.           The Executive agrees that the restrictions set forth in Paragraph
18 above are ancillary to an otherwise enforceable agreement, are supported by
independent valuable consideration, and that the limitations as to time,
geographical area, and scope of activity to be restrained by Paragraph 18 are
reasonable and acceptable, and do not impose any greater restraint than is
reasonably necessary to protect the goodwill and other business interests of the
Bank.  The Executive further agrees that such restrictions do not create undue
hardship for him or for the public.  The provisions in this Section C are not
intended to be construed as a general restraint from engaging in a lawful
profession or a general covenant against competition.  Nothing herein will
prohibit the Executive’s (i) beneficial ownership of less than 5% of the
publicly traded capital stock of a corporation listed on a national securities
exchange so long as this is not a controlling interest, or (ii) ownership of
mutual fund investments.  The Executive may not avoid the purpose and intent of
this paragraph by engaging in conduct within the geographically limited area
from a remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications, or other similar
methods.  The Executive agrees that if, at some later date, a court of competent
jurisdiction determines that the non-solicitation agreement set forth in this
Section C does not meet the criteria set forth by applicable law, then such
agreement may be reformed by the court and enforced to the maximum extent
permitted under applicable law.  The Executive understands that his obligations
under this Section C shall not be assignable by him.

 

20.           The Executive acknowledges that the covenants set forth in this
Section C are a material inducement for the Bank to execute and deliver this
Agreement and to provide Executive the compensation and benefits and other
consideration provided hereunder.  The parties agree that the existence of any
claim or cause of action of Executive against the Bank, whether predicated on
this Agreement or otherwise, will not constitute a defense to the enforcement by
the Bank of such covenants. The covenants contained in this Section C will not
be affected by any breach of any other provision hereof by any party hereto.  In
addition, Executive’s obligations under these provisions shall survive the
termination of this Agreement and Executive’s employment with the Bank. 
Executive’s obligations in this Section C are in addition to, and not in
limitation or preemption of, all other obligations of confidentiality which he
may have to Bank under general legal or equitable principles, or other the Bank
policies.

 

5

--------------------------------------------------------------------------------


 

D.  REMEDIES

 

21.           In the event that the Executive violates any of the provisions set
forth in this Agreement relating to Section C, Executive acknowledges that the
Bank would suffer immediate and irreparable harm and would not have an adequate
remedy at law for money damages.  Accordingly, Executive agrees that, without
the necessity of proving actual damages or posting bond or other security, the
Bank shall be entitled to temporary or permanent injunction or injunctions to
prevent breaches of such performance and to specific enforcement of such
covenants in addition to any other remedy to which the Bank may be entitled, at
law or in equity.  In such a situation, the parties agree that the Bank may
pursue any remedy available, including declaratory relief, concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation of any of the provisions set forth in this Agreement relating to
Section C, and the pursuit of any particular remedy or remedies shall not be
deemed an election of remedies or waiver of the right to pursue any other
remedy.  To the extent that the provisions of this Paragraph 21 could be read to
increase the geographic, temporal or other scope of the restrictions set forth
in this Agreement relating to Section C, such reading is not intended by the
parties.

 

E.  TERMINATION

 

22.           This Agreement shall be terminated by the Bank or the Executive as
follows:

 

a.             Termination for Cause.  The Bank may terminate this Agreement at
any time for cause.  “Cause” as used in this Agreement shall be defined as the
occurrence of one of the following events:

 

(i)            The determination by the President and Chief Executive Officer,
in consultation with the Board of Directors or a designated committee thereof of
the Company or the Bank, in his reasonable discretion, that Executive has
violated any provision of this Agreement or is grossly negligent in the
performance of his duties hereunder, and has failed to cure such violation or
the effects of such gross negligence within thirty (30) business days after
written notice to the Executive by the Bank specifying in reasonable detail the
alleged violation;

 

(ii)           The determination by the President and Chief Executive Officer,
in consultation with the Board of Directors or a designated committee thereof of
the Company or the Bank, in his reasonable discretion, that (a) Executive has
failed to follow the policies adopted by the Board of Directors, and has failed
to cure such failure within thirty (30) days after written notice to the
Executive by the Bank specifying in reasonable detail the alleged failure; or
(b) Executive has engaged in such actions or omissions that would constitute
unsafe or unsound banking practices;

 

(iii)          The Executive is convicted of a misdemeanor involving moral
turpitude or any felony;

 

(iv)          The determination by the President and Chief Executive Officer, in
consultation with the Board of Directors or a designated committee thereof of
the Company or the Bank, in his reasonable discretion, that the Executive has
engaged in gross misconduct in the course and scope of his employment with the
Bank including indecency, immorality, insubordination, dishonesty, unlawful
harassment, use of illegal drugs, or fighting;

 

(v)           The determination by the President and Chief Executive Officer, in
consultation with the Board of Directors or a designated committee thereof of
the Company or the Bank, in his reasonable discretion, that the Executive’s job
performance is substantially

 

6

--------------------------------------------------------------------------------


 

unsatisfactory and that Executive has failed to cure such performance within
thirty (30) business days after written notice to the Executive by the Bank
specifying in reasonable detail the nature of the unsatisfactory performance; or

 

(vi)          The Executive is prohibited from engaging in the business of
banking or from being an officer or director of a public company by any
governmental regulatory agency having jurisdiction over the Bank.

 

In the event of termination of this Agreement for Cause, the Bank shall have no
liability to the Executive for any additional payments of salary or any benefits
beyond the termination date, as except as otherwise required by law.  Any and
all unvested stock or options to acquire stock shall be terminated and cancelled
as of the termination date.  All vested options must be exercised by the
Executive within ninety (90) days of the termination date and shall expire and
be cancelled thereafter.

 

b.             Termination in the Best Interest of the Bank.  The Bank may
terminate this Agreement at any time if, in the reasonable discretion of the
President and Chief Executive Officer, in consultation with the Board of
Directors or a designated committee thereof of the Company or the Bank, it is
determined that this Agreement or the Employment of the Executive may prevent or
otherwise encumber the Bank’s ability to enter into any agreement or transaction
that is in the best interest of the Bank.  In the event of termination of this
Agreement in the best interest of the Bank, subject to Executive first executing
the Separation Agreement that is attached hereto as Exhibit A and that
Separation Agreement becoming fully effective pursuant to its terms, then
Executive shall be entitled to receive a severance payment in an amount equal to
one hundred twenty (120) days of the Executive’s then current base salary.

 

c.             Termination for No Reason.  The Bank may terminate this Agreement
at any time for any or no reason.  In the event that this Agreement is
terminated for “no reason” at any time, subject to Executive first executing the
Separation Agreement that is attached hereto as Exhibit A and that Separation
Agreement becoming fully effective pursuant to its terms, then Executive shall
be entitled to receive a severance payment in an amount equal to the payment of
the Executive’s then current base salary for the lesser of the remaining term of
this Agreement or six (6) months.  All options which have not vested as of the
termination date shall expire and the Executive shall have ninety (90) days to
exercise all vested options as of the termination date and all unexercised
vested options shall expire and be cancelled thereafter.

 

d.             Termination for Change of Control. The Bank or the Executive may
terminate this Agreement at any time for a Change of Control. If, during the
term of this Agreement, there is a “Change of Control” (as herein after defined)
and this Agreement is terminated by the Bank within one (1) year thereafter,
subject to Executive first executing the Separation Agreement that is attached
hereto as Exhibit A and that Separation Agreement becoming fully effective
pursuant to its terms, then Executive shall be entitled to receive a severance
payment in an amount equal to 1.50 times the Executive’s then current annual
base salary. All options which have not vested as of the termination date shall
automatically vest as of the termination date. If, during the term of this
Agreement, there is a “Change of Control” (as herein after defined) and this
agreement is terminated by the Executive within one (1) year thereafter and the
Executive can demonstrate “Good Reason”, subject to Executive first executing
the Separation Agreement that is attached hereto as Exhibit A and that
Separation Agreement becoming fully effective pursuant to its terms, then
Executive shall be entitled to receive a severance payment in an amount equal to
the payment of 1.50 times the Executive’s then current base salary. All options
which have not vested as of the termination date shall automatically vest as of
the termination date.   Executive shall have ninety (90) days to exercise all
vested options as of the termination date and all unexercised vested options
shall expire and be cancelled thereafter. A “Change of Control” shall mean (i) a
sale of substantially all of the assets of the Bank to a third party, or (ii) a
sale, or acquisition, by

 

7

--------------------------------------------------------------------------------


 

merger or otherwise, of a controlling interest of the equity securities of the
Bank or the Company. “Good Reason” shall mean (i) the post Change of Control
management reduces the then current salary and benefits of the Executive and
other management personnel do not incur a similar reduction, (ii) the duties of
the Executive are substantially changed as set forth herein, or (iii) a new
employee is retained by management to perform substantially the same duties as
performed by the Executive.   In the event that the Executive terminates this
Agreement after a Change of Control and does not show Good Reason, no severance
will be paid and all options which have not vested as of the termination date
shall be cancelled.   Executive shall have ninety (90) days to exercise all
vested options as of the termination date and all unexercised vested options
shall expire and be cancelled thereafter.

 

e. In the event the Company elects not to renew this Employment Agreement
pursuant to Section A.2 above, subject to Executive first executing the
Separation Agreement that is attached hereto as Exhibit A and that Separation
Agreement becoming fully effective pursuant to its terms, then Executive shall
be entitled to receive a severance payment in an amount equal to one hundred
twenty (120) days of the Executive’s then current base salary.

 

23.           If Executive dies during the term of this Agreement and while in
the employ of the Bank, this Agreement will terminate automatically, without
notice, on the date of the Executive’s death and the Bank shall not have any
further obligation to Executive or his estate under this Agreement (other than
death benefits payable under any benefit plans to which Executive is a party),
except that the Bank shall pay Executive’s estate that portion of Executive’s
base salary accrued through the date on which Executive’s death occurred.  To
the maximum extent, and for the term, permitted by the health benefit provisions
of the Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1986, if
Executive dies during the term of this Agreement and while in the employ of the
Bank, the Bank shall provide, or maintain, and pay for any required health
insurance benefits, for Executive’s spouse for six months.

 

24.           This Agreement will terminate immediately, without notice, in the
event the Executive is prevented from performing his duties hereunder by reason
of becoming physically or mentally disabled.  For purposes of this Agreement,
the term “disabled” shall have the meaning set forth in the Bank’s long-term
disability plan or, if the Bank has no long-term disability plan in effect at
the time of the Executive’s disability, then “disabled” shall mean that
Executive has become physically or mentally incapable (excluding infrequent and
temporary absences due to ordinary illness) of performing the essential
functions of his duties under this Agreement for a continuous period of three
(3) months, as determined by the President and Chief Executive Officer, in
consultation with the Board of Directors or a designated committee thereof of
the Company or the Bank, upon the advice of a qualified physician. During any
period prior to termination during which the Executive fails to perform his
duties as a result of incapacity due to physical or mental illness, the
Executive shall continue to receive his full salary at the rate then in effect
for such period until his employment terminates pursuant to this Paragraph 24,
provided that payments so made to the Executive during such period shall be
reduced by the sum of the amounts, if any, payable to the Executive under any
disability benefit plans of the Bank that were not previously applied to reduce
such payment.

 

Executive acknowledges that all memoranda, notes, records, reports, manuals,
books, papers, letters, client and customer lists, contracts, software programs,
information and records, drafts of instructions, guides and manuals, and other
documentation (whether in draft or final form), and other sales or financial
information and aids relating to the Bank’s business, and any and all other
documents containing Propriety Information furnished to the Executive by any
representative of the Bank or otherwise acquired or developed by the Executive
in connection with his duties under this Agreement (collectively, the “Recipient
Materials”) shall at all times be the property of the Bank.  Within three
calendar days of the termination of this Agreement, the Executive shall return
to the Bank, all Recipient Materials (including all Proprietary Information)
that is in his possession, custody or control.

 

8

--------------------------------------------------------------------------------


 

25.           The provisions of Paragraphs 12-24, 27, 34 and 36 shall survive
the termination of this Agreement.

 

F.  SEVERABILITY

 

26.           If any term or other provision of this Agreement is held to be
illegal, invalid or unenforceable by any rule of law or public policy:  (A) such
term or provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision were not a
part hereof; (B) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid or
unenforceable provision or by its severance from this Agreement; and (C) there
shall be added automatically as a part of this Agreement a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and still be legal, valid and enforceable.  If any provision of this Agreement
is so broad as to be unenforceable, the provision shall be interpreted to be
only as broad as is enforceable.

 

G.  WAIVER

 

27.           The parties acknowledge and agree that the failure of either party
to enforce any provision of this Agreement shall not constitute a waiver of that
particular provision, or of any other provisions of this Agreement.

 

H.  SUCCESSORS AND ASSIGNS

 

28.           The Executive acknowledges and agrees that this Agreement may be
assigned by the Bank to any successor-in-interest and shall inure to the benefit
of, and be fully enforceable by, any successor and/or assignee; and this
Agreement will be fully binding upon, and may be enforced by the Executive
against, any successor and/or assignee of the Bank.

 

29.           The Executive acknowledges and agrees that his obligations, duties
and responsibilities under this Agreement are personal and shall not be
assignable, and that this Agreement shall be enforceable by the Executive only. 
In the event of the Executive’s death, this Agreement shall be enforceable by
the Executive’s estate, executors and/or legal representatives, only to the
extent provided herein.

 

I.  CHOICE OF LAW

 

30.           THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
COLORADO, WITHOUT GIVING EFFECT TO PROVISION THEREOF REGARDING CONFLICT OF
LAWS.  IT IS STIPULATED THAT COLORADO HAS A COMPELLING STATE INTEREST IN THE
SUBJECT MATTER OF THIS AGREEMENT, AND THAT THE EXECUTIVE HAS OR WILL HAVE
REGULAR CONTACT WITH THE STATE OF COLORADO IN THE PERFORMANCE OF THIS AGREEMENT.

 

J.  MODIFICATION

 

31.           The parties acknowledge and agree that this Agreement and the
other agreements and plans referenced herein constitute the complete and entire
agreement between the parties; that each executed this Agreement based upon the
express terms and provisions set forth herein; that, in accepting employment
with the Bank, the Executive has not relied on any representations, oral or
written, which are

 

9

--------------------------------------------------------------------------------


 

not set forth in this Agreement; that no previous agreement, either oral or
written, shall have any effect on the terms or provisions of this Agreement; and
that all previous agreements, either oral or written, are expressly superseded
and revoked by this Agreement.  No waiver shall be deemed a continuing waiver or
a waiver of any subsequent breach or default, either of a similar or different
nature, unless expressly so stated in writing.

 

32.           Except as otherwise expressly provided in this Agreement, no
conditions, usage of trade, course of dealing or performance, understanding or
agreement purporting to modify, vary, explain or supplement the terms or
conditions of this Agreement unless hereafter made (i) in writing,
(ii) referencing an express provision in this Agreement, (iii) signed by the
party to be bound, and (iv) in the case of the Bank, approved by the President
and Chief Executive Officer.

 

K.  INDEMNIFICATION

 

33.           During the term of this Agreement, so long as the Executive has
demonstrated good judgment and diligence in performing his duties, the Bank
shall indemnify the Executive against all judgments, penalties, fines, amounts
paid in settlement and reasonable expenses (including, but not limited to,
attorneys’ fees) relating to his employment by the Bank to the fullest extent
permissible under the law, including, without limitation, federal and/or state
banking laws and regulations, the Colorado Banking Code, as amended, the
Colorado Corporations and Associations Act, as amended, and the Bank’s Articles
of Incorporation.  To the extent permitted by law, the Bank shall purchase such
indemnification insurance as the President and Chief Executive Officer or Board
of Directors may from time to time determine.

 

L.  ARBITRATION

 

34.           Any dispute, controversy, or claim arising out of or relating to
this Agreement or breach thereof, or arising out of or relating in any way to
the employment of the Executive or the termination thereof, shall be submitted
to arbitration before a private arbitrator in Denver, Colorado, pursuant to the
Colorado Uniform Arbitration Act, C.R.S. §13-22-101, et seq.  Judgment upon the
award rendered by the arbitrator may be entered in any court of competent
jurisdiction.  In reaching his or her decision, the arbitrator shall have no
authority to ignore, change, modify, add to or delete from any provision of this
Agreement, but instead is limited to interpreting this Agreement. 
Notwithstanding the arbitration provisions set forth in this Agreement, the
Executive and the Bank acknowledge and agree that nothing in this Agreement
shall be construed to require the arbitration of any claim or controversy
arising under the NONINTERFERENCE, CONFIDENTIALITY AND NON-COMPETITION
provisions of this Agreement.  These provisions shall be enforceable by any
court of competent jurisdiction and shall not be subject to this Paragraph of
the Agreement.  The Executive and the Bank further acknowledge and agree that
nothing in this Agreement shall be construed to prohibit Bank from applying to a
Court of competent jurisdiction for injunctive or equitable relief to protect
Proprietary Information, to preserve the status quo or to enforce the
NONINTERFERENCE, CONFIDENTIALITY AND NON-COMPETITION provisions of this
Agreement pending conclusion of the arbitration.  The Executive and the Bank
further acknowledge and agree that nothing in this Agreement shall be construed
to require arbitration of any claim for workers’ compensation or unemployment
compensation.

 

M.  LEGAL CONSULTATION

 

35.           Each party acknowledges that it has carefully read this Agreement,
that he, she or it has had an opportunity to consult with his, her or its
attorney concerning the meaning, import and legal significance of this
Agreement, that it understands the terms of the Agreement, that all
understandings and agreements between Executive and the Bank relating to the
subjects covered in this Agreement are

 

10

--------------------------------------------------------------------------------


 

contained in it, and that it has entered into the Agreement voluntarily and not
in reliance on any promises or representations by the other than those contained
in this Agreement.

 

N.  MISCELLANEOUS

 

36.           The Executive shall be available, upon the request of the Bank, to
testify or otherwise assist in litigation, arbitration, or other disputes
involving the Bank, or any of the directors, officers, employees, subsidiaries,
or parent corporations of the Bank, during the term of this Agreement and at any
time following the termination of this Agreement, with any fees and expenses
related to the foregoing to be promptly paid by the Bank.

 

37.           In the event either party institutes arbitration or litigation to
enforce or protect its rights under this Agreement, the substantially prevailing
party in such arbitration or litigation shall be entitled, in addition to all
other relief, to reasonable attorneys fees, out-of-pocket costs, disbursements,
and arbitrator’s fees relating to such arbitration or litigation.

 

38.           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.

 

39.           The Bank shall have no obligation to set aside, earmark or entrust
any fund or money with which to pay its obligations under this Agreement.  The
Executive or any successor-in-interest to the Executive shall be and remain
simply a general creditor of the Bank in the same manner as any other creditor
having a general unsecured claim.  For purposes of the Code, the Bank intends
this Agreement to be an unfunded, unsecured promise to pay on the part of the
Bank.  For purposes of Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), the Bank intends that this Agreement not be subject to
ERISA.  If it is deemed subject to ERISA, it is intended to be an unfunded
arrangement for the benefit of a select member of management, who is a highly
compensated employee of the Bank for the purpose of qualifying this Agreement
for the “top hat” plan exception under sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.  At no time shall the Executive have or be deemed to have
any lien nor right, title or interest in or to any specific investment or to any
assets of the Bank.  If the Bank elects to invest in a life insurance,
disability or annuity policy upon the life of the Executive, then the Executive
shall assist the Bank by freely submitting to a physical examination and
supplying such additional information necessary to obtain such insurance or
annuities.

 

40.           When a reference is made in this Agreement to a Paragraph or a
Section, such references shall be to a Paragraph or a Section of this Agreement
unless otherwise indicated.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision in this Agreement. 
Each use herein of the masculine, neuter or feminine gender shall be deemed to
include the other genders.  Each use herein of the plural shall include the
singular and vice versa, in each case as the context requires or as is otherwise
appropriate.  The word “or” is used in the inclusive sense.  Any agreement or
instrument defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement or instrument as from time to time
amended, modified or supplemented, including by waiver or consent.  References
to a person are also to its permitted successors or assigns.

 

41.           Executive represents that his or her service as an employee of the
Bank will not violate any agreement that:  (i) prohibits Executive from
disclosing any information acquired prior to becoming employed by the Bank; or
(ii) prohibits Executive from accepting employment with the Bank or that will

 

11

--------------------------------------------------------------------------------


 

interfere with compliance with the terms of this Agreement.  Executive further
represents that Executive has not previously, and will not in the future,
disclose to Bank any proprietary information or trade secrets belonging to any
previous employer.  Executive acknowledges that the Bank has instructed
Executive not to disclose to it any proprietary information or trade secrets
belonging to any previous employer.

 

O.  NOTICES

 

42.           All notices and other communications required or permitted to be
given or delivered hereunder or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given properly if
(a) delivered personally, (b) delivered by a recognized overnight courier
service, (c) sent by United States mail, postage prepaid, or (d) sent by
facsimile transmission followed by a confirmation copy delivered by recognized
overnight courier service the next day.  Such notices, requests, consents and
other communications shall be sent to the respective parties as follows (or at
such other address for a party as shall be specified by like notice to the other
party):

 

If to the Bank:

 

Solera National Bank

319 S. Sheridan Blvd

Lakewood, CO 80226

 

Attention: President & CEO

 

If to Executive:

 

Robert J. Fenton

876 Wolverine Ct.

Castle Rock, CO 80108

 

43.           Any notice or other communication given pursuant to this Agreement
shall be effective (i) in the case of personal delivery, telex or facsimile
transmission, when received; (ii) in the case of mail, upon the earlier of
actual receipt or five (5) business days after deposit with the United States
Postal Service, first class certified or registered mail, postage prepaid,
return receipt requested; and (iii) in the case of a recognized overnight
courier service, one (1) business day after delivery to the courier service
together with all appropriate fees or charges and instructions for overnight
delivery.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

[signature page to Employment Agreement]

 

EXECUTED AS OF THE DATE FIRST WRITTEN ABOVE IN DENVER, COLORADO.

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Ruby Ebell

 

/s/ Robert J. Fenton

WITNESS

 

 

 

 

Print Name:  Robert J. Fenton

 

 

 

 

 

 

 

 

Solera National Bank

 

 

 

 

 

 

/s/ Ruby Ebell

 

By:

/s/ Douglas Crichfield

WITNESS

 

 

 

 

 

Name:

Douglas Crichfield

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

Solera National Bancorp, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Douglas Crichfield

 

 

 

 

 

 

Name:

Douglas Crichfield

 

 

 

 

 

 

Title:

President & CEO

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

(SEPARATION AGREEMENT)

 

14

--------------------------------------------------------------------------------


 

SEPARATION AGREEMENT

[form to be completed at time of separation]

 

THIS SEPARATION AGREEMENT is entered into by and between Solera National
Bancorp, Inc. and Solera National Bank (collectively, the “Employer”)
and                                             (“Employee”) for good and
valuable consideration, the sufficiency of which is hereby acknowledged.

 

1.             Employee and Employer agree that Employee’s termination of
employment with Employer is effective as of [insert date] (the “Separation
Date”).  Employer agrees to consult with Employee regarding the wording of
appropriate press releases and/or inter-company announcements to be issued by
Employer.

 

2.             Regardless of whether he signs this Separation Agreement,
Employee will be paid all compensation he has earned through the Separation
Date, Employer will reimburse Employee for reasonable business expenses incurred
through the Separation Date upon submission by Employee of expense reports in
accordance with company policy, and Employee will have the right to elect to
continue his health insurance coverage pursuant to the federal law regarding
continuation of insurance coverage, known as COBRA.

 

3.             In exchange for Employee’s agreement to this Separation
Agreement, Employer agrees to provide Employee with the following additional
severance benefits:

 

(A)          severance pay in the aggregate gross amount of $ [insert
appropriate amount per Employment Agreement], less applicable withholding taxes,
payable as follows: [insert appropriate payment schedule]; and

 

(B)           provided Employee elects continuation coverage of health insurance
in accordance with COBRA, Employer will pay the premiums for such coverage for
six months from when Employee’s coverage would otherwise end, or until such
earlier date as Employee’s eligibility for such coverage ends.

 

Employee acknowledges that he would not be entitled to receive the severance
benefits described above if he did not agree to all of the terms of this
Separation Agreement.  Payment of the severance benefits described above shall
commence as soon as practicable after the Effective Date of this Agreement, as
described in paragraph 10 hereof.  Employee agrees to return to Employer on or
before the Effective Date any and all property and documents of Employer. 
Employee agrees to cooperate with the Company to resolve all other issues
relating to Employee’s separation from employment. Employee agrees that he is
not entitled to any other compensation or benefits except as expressly provided
herein.

 

4.             Employee hereby releases Employer and its parent, subsidiary, and
sister companies, and their respective officers, directors, agents,
shareholders, employees, and benefit plans (collectively “Released Persons”) of
and from any and all past, present, or future actions, causes of actions,
claims, demands, damages, expenses, charges, complaints, obligations and
liability of any nature or kind whatsoever on account of, or in any way growing
out of, his employment with or separation from employment with Employer, whether
such liability or damages are accrued or unaccrued, known or unknown at this
time.  This release includes, without limitation, any and all rights or claims
under any common law theory such as defamation, intentional infliction of
emotional distress, outrageous conduct, breach of contract, invasion of privacy,
wrongful discharge, breach of implied covenant, and any claim of discrimination
on the basis of sex, race, creed, religion, age, disability, sexual orientation,
or national origin under any municipal ordinance or under any statute of the
United States or Colorado, including

 

15

--------------------------------------------------------------------------------


 

without limitation, any claim under Title VII of the 1964 Civil Rights Act, The
Civil Rights Acts of 1866 and 1871, the Americans with Disabilities Act,  the
Colorado Civil Rights Act (C.R.S. Sections 24-34-301 et seq. and 24-34-401 et
seq.), and the Age Discrimination in Employment Act of 1967 as amended, which is
codified beginning at 29 U.S.C. Section 621.

 

5.             The release in paragraph 4 does not include a release or waiver
of the following:

 

(A)          any rights of Employee which are already vested as of the
Separation Date to benefits under Employer’s 401(k) Plan;

 

(B)           any rights: (i) to elect continuation coverage under Employer’s
group health plan in accordance with the terms of COBRA, or (ii) to otherwise
maintain coverage under Employer’s group health plan if the plan so provides at
the time of Employee’s separation from employment; and

 

(C)           any claims which Employee may have under Colorado statutes for
workers compensation benefits and/or unemployment compensation benefits; and

 

(D)          any rights or claims arising under the Age Discrimination in
Employment Act after the date that Employee signs this Separation Agreement.

 

6.             Employee agrees that he will not file, cause to be filed, or
prosecute any civil suit in any court for any claims which are released in
Paragraph 4.  In the event that Employee breaches this paragraph, all Released
Persons shall be entitled to recover from Employee all reasonable attorney fees
and costs incurred as a result of such breach, provided, however, that
Employee’s obligation to pay attorney fees and costs shall apply to claims
asserted under the Age Discrimination in Employment Act or the Older Workers
Benefit Protection Act only as specifically authorized by federal law.

 

7.             Employee agrees and covenants that at no time will he use,
disclose, communicate, or transmit to other persons any Confidential Information
of Employer.  For purposes of this Agreement, “Confidential Information” shall
mean any information or material of a confidential nature or proprietary to
Employer which is not generally available to the public, to which Employee
obtained knowledge or access as a result of Employee’s employment with
Employer.  Confidential Information includes all information designated as such
by Employer, but the absence of such a designation shall not prevent information
from being Confidential Information if it is not generally available to the
public. Employee agrees that the terms, amount, and fact of this Agreement are
also confidential information.  Employee represents that he has not disclosed
such confidential information to any other person or entity, except to his
attorneys, tax advisors, and spouse.  Employee agrees that hereafter he will not
disclose any such confidential information to any other person or entity, except
to his attorneys, tax advisors, spouse, or as required by law or court order.  
Any disclosure of such confidential information by Employee’s attorneys, tax
advisors, or spouse will be deemed to be a disclosure by Employee.

 

8.             During any time period that Employee is receiving severance
payments from Employer as described in paragraph 3 above: (i) he shall provide
transitional assistance or information as may be requested from time to time by
Employer, provided that Employee shall not be required to spend more than 20
hours per month providing such assistance; and (ii) he shall not perform any
services in any capacity, directly or indirectly, as an officer, director,
employee, consultant, or otherwise on behalf of any person or entity engaged in
competition with Employer within 100 miles of any geographic area in which
Employer conducts business.

 

9.             This Separation Agreement constitutes the entire agreement
between Employee and Employer concerning his employment with Employer and his
separation from employment with

 

16

--------------------------------------------------------------------------------


 

Employer and supersedes all prior agreements relating thereto, and there are no
other promises, understandings, or agreements relating thereto except as may be
provided herein.   Both parties agree and acknowledge that they have not relied
upon any representation, whether written or oral, of the other party in
connection with entering into this Separation Agreement.  Nothing in this
Agreement shall be construed as an admission of liability or wrongdoing by
either party.  The purpose of this Agreement is solely to amicably resolve all
issues relating to Employee’s employment and separation from employment with
Employer and to provide transitional assistance to Employee.  No rules of
construction based upon which party drafted any portion of this Agreement shall
be applicable in the event of any dispute over its meaning or interpretation. 
This Agreement shall be construed and enforced in accordance with the law of the
State of Colorado.  If any provision of this Agreement is found to be invalid or
unenforceable by a court of competent jurisdiction, the remaining terms of this
Agreement will remain in full force and effect, and any Court having
jurisdiction shall modify any such invalid or unenforceable provision to the
extent necessary for it to be valid and enforceable.

 

10.          Employee understands that this is an important legal document. 
Employee is advised to consult with an attorney before signing this Separation
Agreement.  Employee has 21 days after receiving this Separation Agreement to
consider it, and if Employee chooses to agree to the terms of this Separation
Agreement, Employee understands that he must sign and return this Separation
Agreement to Employer within that 21-day period.  If Employee signs this
Separation Agreement, he will then have the right to revoke this Separation
Agreement by delivering written notice of revocation, but such notice must be
received by Employer within seven days after the date that Employee signed this
Separation Agreement.  If this Separation Agreement is not signed and delivered
within 21 days, or if it is revoked within the seven day period, neither
Employee nor Employer will have any rights or obligations under this Separation
Agreement.  The Effective Date of this Separation Agreement is the eighth day
after Employee signs it, unless Employee revokes it as described above.

 

17

--------------------------------------------------------------------------------


 

11.           It is expressly understood that Employee has read and reviewed
this Separation Agreement and every word of it, that Employee has had an
opportunity to discuss this Separation Agreement with an attorney if he chose to
do so, and that Employee understands this Separation Agreement.  By signing
below, Employee represents that this Separation Agreement has been entered into
voluntarily and knowingly and is binding upon him, his heirs, and personal
representatives, and shall inure to the benefit of Employer, its successors and
assigns.

 

[signatures on following page]

 

18

--------------------------------------------------------------------------------


 

Signature page to Separation Agreement

 

The duly authorized parties have caused this Separation Agreement to be executed
as of the date first set forth above.

 

 

 

Solera National Bancorp, Inc.

 

 

 

 

 

By:

 

[executive]

 

 

 

 

 

 

 

Solera National Bank

 

 

 

 

 

By:

 

 

 

 

STATE OF COLORADO

 

)

 

 

) ss.

COUNTY OF DENVER

 

)

 

 

The foregoing Separation Agreement was acknowledged before me this           
day of                   , 20    , by                            .

 

WITNESS my hand and official seal.

My commission expires:

 

 

 

 

 

 

Notary Public

 

 

STATE OF COLORADO

)

 

) ss.

COUNTY OF DENVER

)

 

 

The foregoing Separation Agreement was acknowledged before me this           
day of                           , 20    , by                              as
                                   of Solera National Bancorp, Inc., on behalf
of said corporation.

 

WITNESS my hand and official seal.

My commission expires:

 

 

 

 

 

 

Notary Public

STATE OF COLORADO

)

 

) ss.

COUNTY OF DENVER

)

 

The foregoing Separation Agreement was acknowledged before me this           
day of                           , 20    , by                              as
                                   of Solera National Bank, on behalf of said
corporation.

 

WITNESS my hand and official seal.

My commission expires:

 

 

 

 

 

 

Notary Public

 

19

--------------------------------------------------------------------------------